GTT Communications, Inc. 8484 Westpark Drive, Suite 720 Mclean, VA 22102 February 20, 2014 Mr. Larry Spirgel Assistant Director United States Securities and Exchange Commission Washington, D.C. 20549 Re:Global Telecom & Technology, Inc. Form 10-K for the Year Ended December 31, 2012 Filed March 19, 2013 Form 8-K dated April 30, 2013 Filed May 6, 2013 Response dated January 3, 2014 File No. 0-51211 Dear Mr. Spirgel: GTT Communications, Inc. (formerly known as Global Telecom & Technology, Inc.) acknowledges receipt of your letter dated January 14, 2014.In addition, we hereby confirm that we will comply with the restrictions on the offering of our securities referred to therein. Please contact the undersigned at (703) 442-5503 with any questions you may have regarding this letter. Sincerely, GTT COMMUNICATIONS, INC. By:/s/ Michael Bauer Michael Bauer Chief Financial Officer cc:Richard D. Calder, Jr., Chief Executive Officer S. Joseph Bruno, Chairman, Board of Directors Audit Committee
